Chief Justice Robertson
delivered the Opinion of the Court.
The only question in this case, is whether the County Court erred in refusing to appoint the plaintiff in error, Hannah Radford, administratrix of her deceased husband, and in appointing the defendant, William L. Radford, one of his sons, to be administrator.
The certificate by the County Court, respecting the facts admitted, being,as it should be, accredited, it appears that the plaintiff had, about two years prior to his death, *157abandoned her husband, and gone to another State, where she was still domiciled at the time of her application to be appointed administratrix.
And upon this state of case, we do not doubt that the County Court properly preferred the defendant.
The plaintiff was, by law, entitled to preference, if, in all respects, she was qualified.
But otherwise, she had no legal right of priority. And certainly her non-residence was a sufficient objection to her. She may never become a resident of this State; and a Court of Kentucky may refuse to appoint a nonresident of this State the personal representative of a person who was domiciled here at the time of his death, and should, in fact, generally do so.
There being no objection to the qualifications of the defendant, nor any other to his appointment than the plaintiff’s claim, the order of appointment must be affirmed.